               Case 1:17-cr-00232-ELH Document 476 Filed 05/27/20 Page 1 of 1



                                   United States District Court
                                      District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742

                                                    May 27, 2020


      James Warwick, Esquire
       Assistant United States Attorney

      Zachary Stendig, Esquire
      Assistant United States Attorney

             Re: United States of America v. Claudis Lassiter
                 Criminal No.: ELH-17-0232

      Dear Counsel:

            Defendant Claudis Lassiter filed a Motion For Compassionate Release on May 13, 2020.
      ECF 468. The government is directed to respond by June 29, 2020.

             Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
      as such.

                                                                   Sincerely,

                                                                      /s/
                                                                   Ellen Lipton Hollander
                                                                   United States District Judge

      cc: Claudis Lassiter, #42543-037
